 
Exhibit 10.44
 
AMENDMENT NO. 2
 
to
 
SECURITIES PURCHASE AGREEMENT
 
This AMENDMENT NO. 2 to Securities Purchase Agreement (the “Amendment”), dated
as of November 14, 2011, is entered into by and between InspireMD, Inc., a
Delaware corporation (the “Company”), and the purchasers (the
“Purchasers”) identified on the signature pages to the Agreement (as defined
below).
 
W I T N E S S E T H :
 
WHEREAS, the Company and the Purchasers have previously entered into that
certain Securities Agreement, dated as of March 31, 2011 and amended by that
certain Amendment No. 1 to Securities Purchase Agreement, dated as of June 21,
2011 (as further amended, modified and supplemented from time to time, the
“Agreement”);
 
WHEREAS, the Agreement may be amended by a written instrument signed by the
Company and the Purchasers holding at least fifty-one percent (51%) in interest
of the Shares (as defined in the Agreement) outstanding; and
 
WHEREAS, the Company and the Purchasers desire to amend the Agreement as set
forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the parties hereto, intending legally to be
bound, hereby agree as follows:
 
1.           The definition of “Exempt Issuance” in Section 1.1 of the Agreement
is hereby amended in its entirety to read as follows:
 
“ “Exempt Issuance” means the issuance of (a) shares of Common Stock or options
to employees, officers, consultants or directors of the Company pursuant to the
Stock Option Plan in an amount not to exceed 15,000,000 shares of Common Stock
in the aggregate (subject to appropriate adjustments for any stock dividend,
stock split, stock combination, reclassification or similar transaction after
the Closing Date), (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder, (c) securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement and listed on Schedule 3.1(g), provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (d) securities issued (other than for
cash) in connection with a synergistic merger, acquisition, or consolidation of
all or substantially all of the assets, securities or business division of
another entity, (e) options to purchase up to an aggregate of 486,966 shares of
Common Stock at an exercise price of $1.23 (subject to appropriate adjustments
for any stock dividend, stock split, stock combination, reclassification or
similar transaction after the Closing Date) to David Ivry, Robert Fischell and
Fellice Pelled (and the shares of Common Stock issuable upon exercise), which
options shall be fully vested and shall expire on December 31, 2014, and (f) up
to 5,800,000 shares of Common Stock or options to purchase up to 5,800,000
shares of Common Stock, or a combination thereof, for issuance as compensation
to current and future members of the Board of Directors.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Section 4.9 of the Agreement is hereby amended in its entirety to
read as follows:
 
“Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action necessary to continue the
listing or quotation and trading of its Common Stock on a Trading Market until
at least three years after the Closing Date and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market at least until three years after the Closing Date.  The
Company undertakes to obtain a listing of the Common Stock on a Trading Market
other than the OTC Bulletin Board on or before December 31, 2012. Upon the
attainment of such listing, the OTC Bulletin Board shall not thereafter be a
Trading Market. In the event the Company fails to obtain such listing on or
before December 31, 2012 (a “Listing Default”), the Company shall promptly, but
not later than January 10, 2013, issue and deliver to each Purchaser additional
shares of Common Stock (“Additional Listing Shares”) in an amount equal to ten
percent (10%) of the Shares acquired by each such Purchaser on the Closing Date.
The Additional Listing Shares will be deemed issued pursuant to this Agreement
and the holder of the Additional Listing Shares is granted all of the rights and
benefits of the Holder of the Shares.”
 
3.           Section 4.10(b) of the Agreement is hereby amended in its entirety
to read as follows:
 
“Until twelve (12) months after the Closing Date, the Company shall not increase
the number of shares available for issue under the Stock Option Plan, amend the
Stock Option Plan, reprice any outstanding stock options (except for appropriate
adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the Closing Date), nor issue any
options or shares under the Stock Option Plan such that the aggregate number of
shares to be purchased by options so issued or shares so issued shall not exceed
15,000,000 shares of Common Stock in the aggregate (subject to appropriate
adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the Closing Date) nor grant any
options with an exercise price lower than the fair market value of the Common
Stock on the date of grant, except with respect to (i) options that the Company
or any of its Subsidiaries are contractually obligated to issue on the date
hereof at a lower price, which are described on Schedule 4.10, (ii) up to
5,800,000 shares of Common Stock or options to purchase up to 5,800,000 shares
of Common Stock, or a combination thereof, that the Company may issue or grant
as compensation, at its discretion, to current and future members of the Board
of Directors and (iii) options to purchase up to an aggregate of 486,966 shares
of Common Stock at an exercise price of $1.23 (subject to appropriate
adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the Closing Date) issued to David
Ivry, Robert Fischell and Fellice Pelled (and the shares of Common Stock
issuable upon exercise), which options shall be fully vested and shall expire on
December 31, 2014.”
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Except as modified and amended herein, all of the terms and
conditions of the Agreement shall remain in full force and effect.
 
5.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York without application of the conflict of
laws provisions thereof.
 
[Signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed and entered into effective as of
the date first written above.
 

COMPANY:                     INSPIREMD, INC.                     By:
/s/ Craig Shore
   
 
   
Name: Craig Shore
   
 
   
Title: Chief Financial Officer
   
 
 

 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser: Harborview Value Master Fund LP     Signature of Authorized
Signatory of Purchaser: /s/ Richard Rosenblum     Name of Authorized Signatory:
Richard Rosenblum     Title of Authorized Signatory: Richard Rosenblum as
General Partner of Harborview Advisors LLC     Number of Shares: 366,667    

 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser:
The Corbran LLC
    Signature of Authorized Signatory of Purchaser: /s/ Richard Rosenblum    
Name of Authorized Signatory: Richard Rosenblum     Title of Authorized
Signatory: MP     Number of Shares: 166,667    

 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser: David Stefansky     Signature of Authorized Signatory of
Purchaser: /s/ David Stefansky     Name of Authorized Signatory:       Title of
Authorized Signatory:       Number of Shares: 166,667    

 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser: Endicott Management Partners, LLC     Signature of Authorized
Signatory of Purchaser: /s/ Kenneth L. Londoner     Name of Authorized
Signatory: Kenneth L. Londoner     Title of Authorized Signatory: Managing
Partner     Number of Shares: 167,666    

 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser: Platinum Partners Value Arbitrage Fund L.P.     Signature of
Authorized Signatory of Purchaser: /s/ Joan Janczewski     Name of Authorized
Signatory: Joan Janczewski     Title of Authorized Signatory: COO     Number of
Shares: 2,000,000    

 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO AMENDMENT NO. 2]
 

Name of Purchaser: Osiris Investment Partners, LP     Signature of Authorized
Signatory of Purchaser: /s/ Paul Stuka     Name of Authorized Signatory: Paul
Stuka     Title of Authorized Signatory: Principal and Managing Member    
Number of Shares: 1,333,333    

 
 
 